      Case 1:18-cv-00681-RJL Document 290 Filed 04/22/21 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                       Plaintiff,

     v.                                     Civil Action No. 1:18-cv-00681-RJL

                                            Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                       Defendants.




     JOINT MOTION FOR AN EXCEPTION TO THE PROTECTIVE ORDER
         Case 1:18-cv-00681-RJL Document 290 Filed 04/22/21 Page 2 of 4




       Plaintiff Aaron Rich and Defendants Edward Butowsky and Matthew Couch (collectively

“Parties”), by and through undersigned counsel, have met and conferred and respectfully request

that the Court grant the Parties an exception to the Protective Order (“PO”) governing this matter.

See Dkt. 29. Paragraph 25 requires that all individuals who have received Discovery Materials

designated as Confidential or Highly Confidential Information – Attorneys’ Eyes Only (all as

defined in the PO) return or destroy them within 30 days of entry of inter alia a dismissal order.

       This Court dismissed the above-captioned litigation on March 29, 2021, which affords the

Parties until April 28, 2021 to comply with ¶ 25.1           In the interim, counsel for Verizon

Communications—one of the defendants in a pending lawsuit filed by Defendant Couch and

pending before this Court, Couch v. Verizon, et al.,. 20-cv-02151 (D.D.C. Aug. 6, 2020) (“Couch

Lawsuit”)—has served preservation demands on the Parties relating to the same Discovery

Materials that the PO requires destroying. Given the resulting conflicting legal obligations, the

Parties respectfully request that the Court permit the Parties to preserve Discovery Material until

30 days after final disposition of the Couch Lawsuit or 90 days following the Federal Civil Rule

26(f) of Civil Procedure conference that the parties in that lawsuit hold, whichever occurs first.

To be clear, the Parties do not seek to absolve any other individuals from the requirements of the

PO, nor do they seek relief from their obligations to maintain the confidentiality of all Discovery

Materials under their custody and control.




1
  Given the timing, the Parties have jointly agreed and respectfully notify the Court that they intend
to continue to preserve the relevant Discovery Materials pending resolution of this Motion.
                                                  1
         Case 1:18-cv-00681-RJL Document 290 Filed 04/22/21 Page 3 of 4




DATED: April 22, 2021


Respectfully submitted,


 By: /s/ Michael J. Gottlieb                  By: /s/ Eden P. Quainton

 MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)    EDEN P. QUAINTON, ESQ. (NY0318)
 MERYL C. GOVERNSKI (D.C. BAR NO. 1023549)    DUNNINGTON, BARTHOLOW &
 WILLKIE FARR GALLAGHER LLP                   MILLER LLP
 1875 K Street NW, Washington, DC 20006       230 Park Avenue, 21st Floor
 Tel: (202) 303-1442                          New York, New York 10169
 Fax: (202) 303-2000                          Tel: (212) 682-8811
 mgottlieb@willkie.com                        Fax: (212) 661-7769
 mgovernski@willkie.com                       E-mail: equainton@dunnington.com
 Attorneys for Plaintiff Aaron Rich           Attorney for Defendants




                                       2
         Case 1:18-cv-00681-RJL Document 290 Filed 04/22/21 Page 4 of 4


                               CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on April 22, 2021, the foregoing document was filed

through the CM/ECF system and thereby served electronically on counsel for Defendant Edward

Butowsky, and Defendant Matthew Couch. A courtesy copy of the foregoing document also was

emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.

       Dated: April 22, 2021

                                            /s/ Michael J. Gottlieb
                                            MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                            WILLKIE FARR & GALLAGHER LLP
                                            1875 K Street NW
                                            Washington, DC 20006
                                            Tel: (202) 303-1000
                                            Fax: (202) 303-2000
                                            mgottlieb@willkie.com
